DETAILED ACTION
The response filed 12/10/21 is entered. Claims 4 and 5 are amended. Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/10/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosha, US-20190265788 in view of Lopez, US-20160085301.
In regards to claim 1, Yosha discloses a head-up display (Par. 0046 head-up display), comprising: a display device comprising a display panel configured to display an image (Par. 0046 head-up display), an input unit configured to receive first position information indicating positions of user's eyes in a first coordinate system based on an image capturing device (Fig. 1, 19 eye tracker; Par. 0047 detecting a user’s eyes in the camera coordinate system), a memory configured to store calibration information (Fig. 1, 28 calibration data and 26 transformation or mapping; Par. 0048 calibration and transformation data), and a controller (Fig. 1, 17 control unit); and an optical system configured to allow the user to visually recognize a virtual image plane, which is a virtual image of the image displayed on the display panel, by reflecting image light emitted corresponding to the image toward the user's eyes (Par. 0046 head-up display; a head up display provides a virtual image projected via “optics” which is reflected into a user’s eyes), the controller being configured to convert the first position information into second position information indicating the positions of the eyes based on the virtual image plane by using the calibration information (Par 0046 head up display; Par. 0048 mapping/transforming the gaze coordinates into the display coordinates). 
Yosha does not disclose expressly convert the first position information into second position information when a direction of an optical axis of the image capturing device is different than a normal-line direction of the virtual image plane, the second positional information indicating the positions of the eyes in a second coordinate system based on the virtual image plane by using the calibration information, the first coordinate system being different than the second coordinate system.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to convert the eye gaze position coordinate system from an off-axis camera to the display coordinate system as Lopez discloses. The motivation for doing so would have been to create calibrations specific to each user (Lopez Par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lopez with Yosha to obtain the invention of claim 1.

In regards to claim 2, Yosha and Lopez, as combined above, disclose the controller is configured to calculate, as the calibration information, a conversion parameter for converting the first position information into the second position information and store a calculated conversion parameter in the memory, and the controller is configured to convert the first position information into the second position information by using the conversion parameter (Yosha Par 0046 head up display; Yosha Par. 0048 mapping/transforming the gaze coordinates into the display coordinates; Lopez Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information).  
In regards to claim 3, Yosha and Lopez, as combined above, disclose the memory stores first arrangement information that is configured to indicate at least one of a position and a posture of the image capturing device, the input unit is configured to, when a change of at least one of the position and the posture of the image capturing device occurs, receive first arrangement information after the change that indicates at least one of the position and the posture after the change of the image capturing device, and 4Docket No. 005260-K00024 the controller is configured to determine the conversion parameter based on a change between the first arrangement information after the change received by the input unit and the first arrangement information stored in the memory (Yosha Par. 0061 continuously adapting eye tracker calibration, which means that if a change in position or posture of the image tracker occurs, the eye tracker calibration will recognize and change, such that the calibration data before the movement will be compared with the 
In regards to claim 6, Yosha discloses a head-up display system (Par. 0046 head-up display), comprising: an image capturing device configured to detect a position of a calibration object and 5Docket No. 005260-K00024 positions of user's eyes (Fig. 1, 19 eye tracker; Par. 0047 detecting a user’s eyes); and a head-up display comprising a display device comprising a display panel configured to display an image (Par. 0046 head-up display), an input unit configured to receive first position information indicating the positions of the user's eyes in a first coordinate system based on the image capturing device (Fig. 1, 19 eye tracker; Par. 0047 detecting a user’s eyes in the camera coordinate system), a memory configured to store calibration information (Fig. 1, 28 calibration data and 26 transformation or mapping; Par. 0048 calibration and transformation data), and a controller (Fig. 1, 17 control unit), and an optical system configured to allow the user to visually recognize a virtual image plane, which is a virtual image of the image displayed on the display panel, by reflecting image light emitted corresponding to the image toward the user's eyes (Par. 0046 head-up display; a head up display provides a virtual image projected via “optics” which is reflected into a user’s eyes), the controller being configured to convert the first position information into second position information indicating the positions of the eyes based on the virtual image plane by using the calibration information (Par 0046 head up display; Par. 0048 mapping/transforming the gaze coordinates into the display coordinates).  

Lopez discloses a HUD device (Par. 0028 HUD display) comprising a camera detecting a user’s gaze position as first position information (Par. 0032-0033 detecting a user’s gaze, which would be in the camera’s coordinate system), convert the first position information into second position information when a direction of an optical axis of the image capturing device is different than a normal-line direction of the virtual image plane (Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information; Par. 0032 camera coordinate system is tilted up at user’s face), the second positional information indicating the positions of the eyes in a second coordinate system based on the virtual image plane by using the calibration information plane (Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information; Par. 0032 camera coordinate system is tilted up at user’s face), the first coordinate system being different than the second coordinate system (Par. 0042 image coordinate system, i.e. first coordinate system, and display coordinate system, i.e. second coordinate system).

Therefore, it would have been obvious to one of ordinary skill in the art to combine Lopez with Yosha to obtain the invention of claim 6.
In regards to claim 7, Yosha discloses a mobile body (Fig. 1, 10 motor vehicle), comprising: a head-up display (Par. 0046 head-up display) comprising a display device configured to comprise a display panel configured to display an image (Par. 0046 head-up display), an input unit configured to receive first position information indicating positions of user's eyes in a first coordinate system based on an image capturing device (Fig. 1, 19 eye tracker; Par. 0047 detecting a user’s eyes in the camera coordinate system), a memory configured to store calibration information (Fig. 1, 28 calibration data and 26 transformation or mapping; Par. 0048 calibration and transformation data), and a controller (Fig. 1, 17 control unit), and an optical system configured to allow the user to visually recognize a virtual image plane, which is a virtual image of the image displayed on the display panel, by reflecting image light emitted corresponding to the image toward the user's eyes (Par. 0046 head-up display; a head up display provides a virtual image projected via “optics” which is reflected into a user’s eyes), the controller being configured to convert the first position information into second position information indicating the positions of the eyes based on the virtual image plane by using the 
Yosha does not disclose expressly convert the first position information into second position information when a direction of an optical axis of the image capturing device is different than a normal-line direction of the virtual image plane, the second positional information indicating the positions of the eyes in a second coordinate system based on the virtual image plane by using the calibration information, the first coordinate system being different than the second coordinate system.
Lopez discloses a HUD device (Par. 0028 HUD display) comprising a camera detecting a user’s gaze position as first position information (Par. 0032-0033 detecting a user’s gaze, which would be in the camera’s coordinate system), convert the first position information into second position information when a direction of an optical axis of the image capturing device is different than a normal-line direction of the virtual image plane (Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information; Par. 0032 camera coordinate system is tilted up at user’s face), the second positional information indicating the positions of the eyes in a second coordinate system based on the virtual image plane by using the calibration information plane (Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information; Par. 0032 camera coordinate system is tilted up at user’s face), the first coordinate system being different than the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to convert the eye gaze position coordinate system from an off-axis camera to the display coordinate system as Lopez discloses. The motivation for doing so would have been to create calibrations specific to each user (Lopez Par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lopez with Yosha to obtain the invention of claim 7.
In regards to claims 8-10, Yosha and Lopez, as combined above, disclose the calibration information indicates a position of a calibration object in the first coordinate system (Lopez Par. 0042 “mapping function that maps eye features on the image coordinate system to the display coordinate system”, i.e. converting first position information into second position information; Lopez Par. 0042 image coordinate system, i.e. first coordinate system, and display coordinate system, i.e. second coordinate system).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosha, US-20190265788 and Lopez, US- 20160085301, as combined above in regards to claim 1, in further view of Weise, US-10820795.
In regards to claim 4, Yosha and Lopez, do not disclose expressly the memory stores second arrangement information that is configured to indicate at least one of a position and a posture of the optical system, the input unit is configured to, when a change of at least one of the position and the posture of the image optical system 
Weise discloses adjusting lens position and display positions based on an IPD measurement of a user’s eyes for calibration (Col. 14, 13-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the lens, i.e. optical, positions and display positions of Yosha and Lopez can be adjusted based on the IPD of the user as Weise discloses. After the change of position occurs the conversion parameters of Yosha and Lopez would change based on the new positions. The motivation for doing so would have been to self-calibrate to a user’s IPD (Weise Col. 14, 13-30).
Therefore, it would have been obvious to combine Weise with Yosha and Lopez to obtain the invention of claim 4.
In regards to claim 5, Yosha and Lopez do not disclose expressly the memory stores third arrangement information that is configured to indicate at least one of a position and a posture of the display panel, the input unit is configured to, when a change of at least one of the position and the posture of the display panel occurs, receive third arrangement information after the change that indicates at least one of the position and the posture after the change of the display panel, and the controller is configured to determine the conversion parameter based on a change between the third 
Weise discloses adjusting lens position and display positions based on an IPD measurement of a user’s eyes for calibration (Col. 14, 13-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the lens, i.e. optical, positions and display positions of Yosha and Lopez can be adjusted based on the IPD of the user as Weise discloses. After the change of position occurs the conversion parameters of Yosha and Lopez would change based on the new positions. The motivation for doing so would have been to self-calibrate to a user’s IPD (Weise Col. 14, 13-30).
Therefore, it would have been obvious to combine Weise with Yosha and Lopez to obtain the invention of claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622